Title: To Alexander Hamilton from Josias Carvel Hall, 20 October 1799
From: Hall, Josias Carvel
To: Hamilton, Alexander


          
            Confidential
            Sir
            Havre-de-Grace Octr. 20th—99
          
          Agreeably to your’s of the 20th of Septr. I have used the best means in my Power to be informed of the Character & Qualifications of the Officers of this Regt. without discovering the Reasons why it was done. On the Result of which, joined to my own Observation, I now with Fredom submit to you the following
          Capt. Lloyd Beall, is much respected in George Town, his Place of Residence. He writes a good Hand is well acquainted with Figures & with the Detail & Duties of a Regt. I think him well qualified to discharge those of Inspector.
          Lieut. Danl Hughes Adjt. very ready with his Pen, has been brought up to — Business. Well acquainted with the Duties of his Office & very capable of Instruction. He would make a good Inspector
          Capt. Brothers writes a very good Hand, is conversant with Figures—is very highly recommended for his Integrity, Regularity & Industry—my own Observation does not contradict it. He does not appear yet sufficiently recovered from the Effects of a severe Illness last Winter to do his Duty in the Line: But quite equal to those of the Quartermasters Department.
          I have not mentioned Major Beall, because if I have the Regt. this Winter, his attendance is indispensible
          With great Consideration I am Sir Yr Most Obt.
          
            Jo. Carvl Hall
          
        